DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 4, 7, 10, and 21-22 are allowable.  Method claims 13-20 which had previously been withdrawn since they were directed to the non-elected Group II invention have been canceled as authorized in the Examiner’s Amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Stango on 5/5/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1: in line 15, after “bent away from the second component” insert --into the cooling channel-- and in line 16, after “angle” insert “--between the first surface of the second 

Claim 7: in line 18, after “bent away from the combustion liner” insert --into the impingement cavity-- and, after “angle” insert --between the inner surface of the combustion liner and an inner surface of the slot tab-- and in line 20, “way” has been changed to  -- away --.

Claims 13-20 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor fairly render obvious the combination set forth in the currently amended independent claims 1 and 7; in particular:
“wherein the impingement slot and the slot tab are triangular in shape,
wherein the slot tab is a portion of the second component that has been punched out of the second component and bent away from the second component into the cooling channel to a non-perpendicular angle between the first surface of the second component and an inner surface of the slot tab…, a size of the inlet being dependent upon a shape of the slot tab and a length of the slot tab, the slot tab being bent away from the second component at a fold line, and
wherein the slot tab is curved around a longitudinal axis of the slot tab, the longitudinal axis extending perpendicularly from the fold line to a corner of the slot tab.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tennison (20080092533) teaches an exhaust system for an engine and teaches an opening in a wall of an exhaust passage with a corresponding tab and both the opening and tab may be triangular in shape (see Figs. 2E and 2J; para. 36-38). Tennison does not teach the wall is of a combustion chamber. Tennison does not teach the tab is curved around its longitudinal axis and it would not be obvious to have the tab curved since Tennison teaches the tab is for reducing the effective flow area of the exhaust passage (para. 36) to achieve the desired local pressure drop, backpressure and air entrainment, and hence the desired exhaust temperature reduction (para. 38) and in some cases a plurality of openings and tabs may be used to provide the desired air entrainment and hence the desired temperature reduction of exhaust gases (para. 39). 
Cole et al. (20090084292) teaches a burner cone which has protrusions that facilitate turbulence of combustion gases (para. 10) with openings and protrusions formed by punching out portions of the wall (para. 13) and may be of different shapes (para. 12). See Figs. 1-4, and 6.  Cole teaches it is preferred to have the edges of the openings and protrusions to have a curved shape, although Cole teaches a rectangular shape as well but does not teach a triangular shape. Cole also does not teach that the protrusions are curved around their longitudinal axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741